DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 17/077,859
This Office Action is responsive to the amended claims of March 24, 2022.
Original claims 1-37 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  17/077,859, filed 10/22/2020, as a continuation of 15/113,773, filed 07/22/2016, now U.S. Patent #:  10,981,951 and having 1 RCE-type filing therein.  Application 15/113,773 is a national stage entry of PCT/US2015/013955, International Filing Date: 01/30/2015, which claims priority from U.S. Provisional Application 61/934,310, filed 01/31/2014.
The effective filing date of this application is the International Filing Date of January 30, 2015, as the U.S. provisional does not support the full scope of the instant claims as filed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2022, was filed after the mailing date of the Non Final Office Action on 11/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of March 24, 2022.
The Examiner has reviewed the claim amendments and Reply of 03/24/2022.
Applicants deleted “Novel” from the application title thereby rendering moot the objection (see paragraph 6) made in previous Office Action.  The amended Specification of 03/24/2022 is formally accepted and entered into the record.
Terminal Disclaimer
The Office has received Applicants’ Terminal Disclaimer (TD) terminally disclaiming reference parent patent U.S. 10,981,951 B2 (see rejection made in paragraphs 8-9 of previous Office Action).  This TD was filed on and approved on March 24, 2022.  This TD renders moot the non-statutory double patent rejection of record against the parent patent.  Furthermore, the parent patent U.S. 10,981,951 B2 cannot act as a statutory double patent reference against the instant claims.
Conclusion
The claims 1-37 are allowable as written for the rationale stated within paragraphs 11-12 in the previous Office Action of 11/26/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625